Citation Nr: 1103274	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the Veteran was entitled to recognition as a former 
prisoner of war.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in December 1941, from March 
1942 to February 1943, and from June 1944 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November and December 2007 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially presented to the Board in February 
2010, at which time these issues were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 



FINDINGS OF FACT

1.  The Veteran was interned or detained as a prisoner of war 
during military service.

2.  The Veteran died in December 1996 as a result of acute 
dehydration due to gastroenteritis and Koch's pulmonary disorder.  
At the time of his death, he had no service-connected 
disabilities.  



CONCLUSIONS OF LAW

1.  The Veteran was entitled to recognition as a prisoner of war.  
38 U.S.C.A. §§ 101 (32) (West 2002); 38 C.F.R. § 3.1(y) (2010).  

2.  The causes of the Veteran's death, acute dehydration due to 
gastroenteritis and Koch's pulmonary disorder, were not incurred 
in or aggravated by active service, cannot be presumed to have 
been incurred therein, and are not related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 
5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the 
development of her claims, has notified her of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist her.  In November 2006, December 
2006, May 2007, July 2007, May 2009, and March 2010 letters, the 
appellant was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the May 2009 letter provided her with the general criteria for 
the assignment of an effective date.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the November and December 2007 adverse 
determinations on appeal; thus, no timing issue exists with 
regard to the notice provided the claimant.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  
 
In the context of a claim for dependency and indemnity 
compensation benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The RO provided such specific notice with respect to the 
appellant's claim for service connection for the cause of the 
Veteran's death within the May 2009 notice letter.  Additionally, 
the appellant's cause of death claim was readjudicated by VA in 
September 2009, preventing any timing deficiency regarding the 
required VA notice.  See Mayfield,444 F.3d at 1328; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the claims 
files.  The RO has attempted to obtain the Veteran's service 
treatment records, but no such records are available.  Private 
medical records, where available, have been obtained.  The RO 
attempted to obtain medical records from the Veterans Memorial 
Medical Center in the Philippines, but in a July 2010 response, 
this facility stated no such records pertaining to the Veteran 
were currently available.  The Board is not aware, and the 
appellant has not suggested the existence of, any additional 
pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted 
and/or medical opinion obtained with respect to the appellant's 
service connection claim.  The Board, however, finds that the 
record, which does not reflect competent evidence showing a nexus 
between service and the cause of the Veteran's death, warrants 
the conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case, as competent evidence has not been presented 
linking the Veteran's cause of death to service, as will be 
discussed in greater detail below.  

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by any failure of VA in its duties to notify 
and assist her, and that any such violations could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claims at this time is 
warranted.  

II.  Recognition of the Veteran as a former prisoner of war

The term "former prisoner of war" means a person who, while 
serving in the active military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 U.S.C.A. § 101 (32); 38 C.F.R. § 3.1(y).  VA shall accept the 
findings of the appropriate service department that a person was 
a prisoner of war during a period of war unless a reasonable 
basis exists for questioning it.  Young v. Brown, 4 Vet. App. 
106, 108 (1993).  Such findings shall be accepted only when 
detention or internment is by an enemy government or its agents.  
38 C.F.R. § 3.1(y)(1).  A finding by the service department, 
however, that a veteran did not have prisoner of war status is 
not binding on VA.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
VAOPGCPREC 14-94 (Jun. 8, 1994).  

In the present case, the appellant asserts the Veteran was a 
prisoner of war from November 1942 to February 1943.  In response 
to the RO's request for verification of the Veteran's service, 
the National Personnel Records Center (NPRC) provided 
documentation verifying the Veteran's service between December 
1941 and February 1946, with interruptions.  According to the 
NPRC, the Veteran's status was "missing" between April 1942 and 
February 1943.  An accompanying Affidavit for Philippine Army 
Personnel completed in February 1946 states the Veteran was 
assigned to the 121st Infantry from March 1942 until November 
1942, when he was captured and held at Capas, Tarlac.  
Thereafter, he was released to return to civilian life in 
February 1943.  The appellant also submitted an undated copy of a 
noncombatant oath to the Imperial Japanese Forces, allegedly 
signed by the Veteran, and a document in Japanese which bears the 
Veteran's name.  

After considering the totality of the evidence, the Board finds 
the evidence sufficient to recognize the Veteran as a former 
prisoner of war.  The Board notes that the dates of the Veteran's 
claimed captivity between November 1942 and February 1943 
coincide with his verified status as missing, according to the 
NPRC.  Additionally, his contemporaneous affidavit of military 
service confirms his prisoner of war status from November 1942 to 
February 1943.  Granting the appellant the benefit of the doubt, 
the Board finds recognition of the Veteran as a former prisoner 
of war is warranted.  See 38 U.S.C.A. § 5107.  

III.  Service connection-Cause of the Veteran's death

The appellant, the Veteran's widow, seeks service connection for 
the cause of the Veteran's death.  To establish service 
connection for the cause of the Veteran's death, the evidence 
must show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a service-
connected disability to be the principal (primary) cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related. For a 
service-connected disability to constitute a contributory cause, 
it must be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal relationship.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

If a Veteran is a former prisoner of war, certain prescribed 
disabilities shall be service connected if they manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military service, even though 
there is no record of such disease in service, provided the 
rebuttable presumption of provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c).  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

According to the death certificate, the Veteran died in December 
1996, at the age of 76 years.  The immediate cause of death was 
acute dehydration, due to gastroenteritis.  Koch's pulmonary 
disorder was noted to be an underlying cause.  At the time of his 
death, service connection was not in effect for any disability.  
No service treatment records are available for the Veteran.  
Private post-service medical treatment records show the Veteran 
was hospitalized for several days in September 1969 for Bright's 
disease (nephritis).  In December 1996, just prior to his death, 
a diagnosis of pulmonary tuberculosis was afforded the Veteran.  

The appellant contends that the hardships of the Veteran's 
service, to include his prisoner of war captivity, ultimately 
resulted in his death.  Although she relates the Veteran's cause 
of death to his military and prisoner of war experiences, the 
Board notes that acute dehydration, gastroenteritis, Koch's 
pulmonary disorder, and/or pulmonary tuberculosis are not 
diseases presumptively associated with prisoner of war captivity.  
See 38 C.F.R. § 3.309(c).  Moreover, the appellant has not 
submitted competent evidence establishing a nexus between the 
circumstances of the Veteran's service, to include any diseases 
or injuries incurred therein, and his cause of death.  

As noted above, the appellant asserts a nexus exists between the 
Veteran's military service and prisoner of war captivity, and the 
cause of his death.  As a layperson, however, the appellant is 
not capable of making medical conclusions; thus, her statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, the 
disorders at issue are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the appellant's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
claim of service connection for the cause of the Veteran's death.  
His fatal acute dehydration due to gastroenteritis and Koch's 
pulmonary disorder were not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
Additionally, the Veteran was not service-connected for any 
disability at the time of his death.  As such, the appeal is 
denied.  As a preponderance of the evidence is against the award 
of service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1991).




(CONTINUED ON NEXT PAGE)


ORDER

The Veteran is granted recognition as a former prisoner of war.  

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


